COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 DAVID CHAVIRA,                                               No. 08-15-00128-CR
                                               §
                             Appellant,                          Appeal from the
                                               §
 v.                                                             41st District Court
                                               §
 THE STATE OF TEXAS,                                        of El Paso County, Texas
                                               §
                             State.                            (TC# 20120D03609)
                                               §

                                            §
                                          ORDER

      The Court GRANTS the State’s third motion for extension of time to file the brief until
                                          '
May 28, 2016. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                           '
STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime E. Esparza, the State’s Attorney, prepare the

State’s brief and forward the same to this Court on or before May 28, 2016.

       IT IS SO ORDERED this 15th day of April, 2016.



                                            PER CURIAM



Before McClure, CJ, Rodriguez, and Hughes, JJ.